917 F.2d 62
286 U.S.App.D.C. 348
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Theodore R. WATSON, Appellant.
No. 89-3128.
United States Court of Appeals, District of Columbia Circuit.
Oct. 30, 1990.

Before WALD, Chief Judge, and MIKVA and RUTH BADER GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.  Upon full review of the case, the court has determined that appropriate disposition of the appeal does not warrant a published opinion.  See D.C.Cir.R. 14(c).


2
The evidence presented to the district judge plainly showed that the statements appellant Watson made to Detective Norris were offered voluntarily.  In both the December 1986 and January 1987 conversations, Watson asked to speak with Detective Norris.  In the hope of gaining favorable treatment because of the information he provided, Watson spoke freely, without coercion or promises on Norris' part.  Watson understood and effectively waived his Miranda rights after his arrest in December.  The record is silent on whether Watson was given Miranda warnings at the time of his January arrest.  However, this issue was not raised by trial counsel.  Watson's two suppression motions challenged only the effectiveness of his waiver of his fifth amendment rights at the time of his December arrest.  While it is always the government's burden to show an effective waiver of constitutional rights, it is the defendant who must first bring the matter to the attention of the court.  We are furthermore satisfied that the evidence presented at trial sufficed to support appellant's convictions.  It is therefore


3
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).